6 N.Y.3d 766 (2006)
DAVID A. SPARKS, Respondent,
v.
ESSEX HOMES OF WNY, INC., et al., Defendants.
ESSEX HOMES OF WNY, INC., Third-Party Plaintiff-Respondent,
v.
ALUMINUM GUTTERS, Doing Business as NIAGARA GUTTERS, Third-Party Defendant-Appellant.
Court of Appeals of the State of New York.
Submitted November 28, 2005.
Decided January 10, 2006.
Motion to expand the record on appeal denied. Motion, insofar as it seeks leave to appeal from the Appellate Division order denying the motion to enlarge the record on appeal in that Court, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.
Judge READ taking no part.